
	
		II
		112th CONGRESS
		1st Session
		S. 1073
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to establish minimization
		  and destruction procedures governing the acquisition, retention, and
		  dissemination by the Federal Bureau of Investigation of certain
		  records.
	
	
		1.Minimization
			 procedures
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall establish minimization and
			 destruction procedures governing the acquisition, retention, and dissemination
			 by the Federal Bureau of Investigation of any records received by the Federal
			 Bureau of Investigation—
				(1)in response to a National Security Letter
			 issued under section 2709 of title 18, United States Code, section 626 or 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of
			 the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802(a)
			 of the National Security Act of 1947 (50 U.S.C. 436(a)); or
				(2)pursuant to title
			 V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et
			 seq.).
				(b)Minimization and destruction procedures
			 definedIn this section, the
			 term minimization and destruction procedures means—
				(1)specific procedures that are reasonably
			 designed in light of the purpose and technique of a National Security Letter or
			 a request for tangible things for an investigation to obtain foreign
			 intelligence information, as appropriate, to minimize the acquisition and
			 retention, and prohibit the dissemination, of nonpublicly available information
			 concerning unconsenting United States persons consistent with the need of the
			 United States to obtain, produce, and disseminate foreign intelligence
			 information, including procedures to ensure that information obtained that is
			 outside the scope of such National Security Letter or request, is returned or
			 destroyed;
				(2)procedures that require that nonpublicly
			 available information, which is not foreign intelligence information (as
			 defined in section 101(e)(1) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801(e)(1))) shall not be disseminated in a manner that
			 identifies any United States person, without the consent of the United States
			 person, unless the identity of the United States person is necessary to
			 understand foreign intelligence information or assess its importance;
			 and
				(3)notwithstanding paragraphs (1) and (2),
			 procedures that allow for the retention and dissemination of information that
			 is evidence of a crime which has been, is being, or is about to be committed
			 and that is to be retained or disseminated for law enforcement purposes.
				
